Citation Nr: 0200099	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  97-33 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for rheumatoid 
arthritis of the right shoulder, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for rheumatoid 
arthritis of the left shoulder, currently rated as 20 percent 
disabling.

3.  Entitlement to an increased rating for deep vein 
thrombosis of the right lower extremity, currently rated as 
20 percent disabling

4.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1979 
and from March 1986 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1997 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Waco, Texas.

The Board also notes that increased ratings were subsequently 
granted by the RO in June 2001 concerning the veteran's 
service-connected right and left shoulder disabilities.  As 
neither increased rating constituted a full grant of all 
benefits possible for the veteran's bilateral shoulder 
disabilities, and as the veteran has not withdrawn his 
claims, these issues concerning entitlement to increased 
ratings are still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).


REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran essentially claims that his service-connected 
disabilities, as listed on the title page of this decision, 
have all essentially worsened in severity, and that higher 
disability ratings concerning all of the listed disabilities 
are warranted.  The veteran has also asserted that he 
receives outpatient treatment for his service-connected 
disorders at a VA medical facility.    

Upon review of the evidentiary record, the Board observes 
that the veteran was most recently afforded two VA 
examinations in April 1998; one, an arteries and veins 
examination, the other, an orthopedic examination.  Review of 
the examination request worksheet, which shows that 
examinations were ordered in February 1998, indicates that 
review of pertinent medical records in the claims folder 
prior to the examinations was indicated.  Review of the VA 
arteries and veins examination report indicates that the 
examiner indicated that he was to evaluate the veteran's 
pseudofolliculitis and deep venous thrombosis disorders.  The 
examiner also pointed out that he did not have the veteran's 
"medical service file."  It is not clear upon review of the 
April 1998 VA orthopedic examination report as to whether the 
examiner who conducted that examination in fact had access to 
the veteran's pertinent medical records.  The Board notes 
that such medical examinations should "take into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 4.2 
(2000) ("[i]f a diagnosis is not supported by the findings 
on the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes").  

In view of these facts, and particularly in light of the fact 
that the veteran was last examined in 1998, the Board is of 
the opinion that thorough and contemporaneous VA examinations 
should be conducted to ascertain the current nature and 
severity of the veteran's service-connected disabilities.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Regarding the above-mentioned need to have the veteran 
afforded current VA examinations, and particularly concerning 
the two orthopedic-related issues now before the Board on 
appeal, it is noted that an evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2001).  In particular, governing VA regulations, 
set forth at 38 C.F.R. § 4.40 (2001) provide for 
consideration of a functional impairment when evaluating the 
severity of a musculoskeletal disability.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
higher rating can be based on "greater limitation of motion 
due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2001).  

Concerning the veteran's service-connected pseudofolliculitis 
barbae disorder, the veteran informed the VA examiner in 
April 1998 that the condition affected his scalp, face, 
posterior chest, and buttock area, and that as long as he 
took Tetracycline he did not have acute lesions.  Since this 
examination, as noted above, the veteran has asserted that 
his skin condition has worsened.  In reference to skin 
disorders, the Board notes that the Court has held that the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed by rating adjudicators, and 
that a skin disorder should be considered, whenever possible, 
at a time when it is most disabling.  Bowers v. Brown, 2 Vet. 
App. 675 (1992); Ardison v. Brown, 6 Vet. App. 405 (1994).  
The Board points out that the above-mentioned duty to assist 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke, 
supra.  As such, and as noted above, the Board is of the 
opinion that a current VA dermatological examination is 
warranted.

Also, as indicated above, the veteran indicated in April 1998 
that he received treatment for his service-connected 
disorders at the VA outpatient clinic in Fort Worth, Texas.  
Review of the record shows that the most recent VA medical 
treatment record on file from this medical facility is dated 
in September 1996.  As such, a remand is required to obtain 
current records regarding treatment received by the veteran 
for his service-connected disabilities now before the Board 
on appeal.  Moreover, VA is charged with constructive, if not 
actual, knowledge of evidence generated by VA.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected 
disabilities at issue, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records (not already in the 
claims folder), should then be requested.  
All records obtained should be added to 
the claims folder. 

2.  The RO should seek to obtain all 
medical records associated with treatment 
afforded the veteran for his service-
connected disabilities at issue from the 
VA outpatient clinic located in Fort 
Worth, Texas dated from September 1996 to 
the present.  See Bell, supra.  

3.  A VA examination by an orthopedist 
should be performed in order to determine 
the current severity of the veteran's 
service-connected bilateral shoulder 
disabilities.  All tests indicated, to 
include X-rays, are to be conducted at 
this time.  The claims folder and a copy 
of this Remand must be made available to 
and thoroughly reviewed by the examiner 
prior to the examination, for proper 
review of the medical history, and the 
examiner must indicate in the examination 
report that he or she has examined the 
claims folder.  The shoulders should be 
examined for degrees of both active and 
passive range of motion and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the shoulder.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's right and/or left shoulder 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when each shoulder is used repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report, which should associated with the 
claims folder.

4.  The RO should arrange for the veteran 
to undergo a VA examination to be 
conducted by an appropriate specialist in 
order to determine the nature and 
severity of his deep vein thrombosis of 
the right lower extremity.  The claims 
folder and a copy of this Remand must be 
made available to and thoroughly reviewed 
by the examiner prior to the examination, 
for proper review of the medical history, 
and the examiner must indicate in the 
examination report that he or she has 
reviewed the claims folder.  The examiner 
should specify whether there are 
objective findings of massive board-like 
or persistent swelling or edema; 
subcutaneous induration; stasis 
pigmentation or cyanosis pigmentation; 
eczema; or ulcerations.  The examiner 
should indicate whether such findings are 
persistent or intermittent.  The examiner 
should indicate whether the swelling, if 
any, subsides with recumbency elevation.  
The examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's claims 
folder.

5.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the current severity and 
manifestations of his service-connected 
pseudofolliculitis barbae.  If possible, 
said examination should be scheduled when 
the veteran's skin disorder is most 
disabling.  Bowers v. Brown, 2 Vet. App. 
675 (1992); Ardison v. Brown, 2 Vet. App. 
405 (1994).  All necessary tests and 
studies should be conducted including, 
but not limited to, photographs of all 
affected areas; such photographs should 
be associated with the claims folder.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination, for proper review of 
the medical history, and the examiner 
must indicate in the examination report 
that he or she has reviewed the claims 
folder.  The dermatologist is asked to 
specifically evaluate any disfigurement, 
lesions, scarring, ulcerations, itching, 
pain or tenderness, exfoliation, 
exudation, crusting, pigment changes or 
systemic or nervous manifestations found 
present.  Any opinion expressed should be 
accompanied by a written rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

6.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2001).

7.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2001) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

8.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

9.  Upon completion of the foregoing, the 
RO should review the entire evidentiary 
record in order to determine whether 
increased ratings are warranted for the 
veteran's service-connected disabilities 
as listed on the title page of this 
decision.

10.  If the determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2001) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


